MEMORANDUM**
Liang Dong Zou, a native and citizen of the People’s Republic of China, petitions *681for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an immigration judge’s (“IJ”) denial of his application for asylum and withholding of deportation. We have jurisdiction under 8 U.S.C. § 1105a(a). Kalaw. v. INS, 133 F.3d 1147, 1150 (9th Cir.1997). We review for substantial evidence. Chand v. INS, 222 F.3d 1066, 1073 (9th Cir.2000). We deny the petition for review.
Substantial evidence supports the IJ’s adverse credibility finding, which was based on inconsistencies in Zou’s testimony that went to the heart of his claim that his wife was forced to undergo an abortion. See Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001). Accordingly, Zou is not eligible for asylum.
Because Zou failed to establish eligibility for asylum, he necessarily failed to meet the more stringent standard for withholding of deportation. See Ghaly v. INS, 58 F.3d 1425, 1429 (9th Cir.1995).
We need not consider separately whether the BIA erred by streamlining Zou’s case because we conclude that substantial evidence supports the IJ’s denial of Zou’s application for relief. See Garciar-Mar-tinez v. Ashcroft, 371 F.3d 1066, 1078-79 (9th Cir.2004) (explaining that the merits determination and decision to streamline ordinarily collapse into one another).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the *681courts of this circuit except as may be provided by 9th Cir. R. 36-3.